DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I and Species (c), inclusive of claims 1-4 and 10-14 in the reply filed on November 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-9 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen (US 2,102,480) in view of van Zandvoort et al (“Formation, Molecular Structure, and Morphology of Humins in Biomass Conversion: Influence of Feedstock and Processing Conditions,” of record in IDS submitted July 10, 2019).  
Regarding claim 1, Nielsen teaches a “road covering” composition that includes stone materials (aggregates) and a bituminous binding agent, such as asphalt (page 1, col. 1, lines 1-13).  Nielsen further teaches the use of dry humin substances (humic substances are inclusive of humins) added in order to greatly increase the adherence between the aggregate and the binding agent so that the binding agent will not be displaced by water even when subjected to water for a long period (page 1, col. 1, lines 41-54).  
While Nielsen does not expressly teach the specific humins of instant claims 1-3, the general teaching to utilize humin substances is considered to reasonably encompass all conventionally known humins, naturally occurring and synthetic.  van Zandvoort explores humins that are by-products of carbohydrate dehydration and 5-hydroxymethylfurfural (HMF) rehydration (Introduction and Scheme 1).  As such, said humins are considered to be conventionally known.  Absent a showing of unexpected results, one of ordinary skill before the invention was filed would have expected all humin substances, including those specified by instant claim 1, to impart superior 
Regarding claim 4, while Nielsen does not expressly limit the relative amount of humins in the binder component, Nielsen does essentially teach the humin substance to be a result effective variable able to impart superior adhesion to the aggregate material and resist degradation due to exposure to water, as shown above.  As such, one of ordinary skill would have been able to determine optimal ratios, including those claimed, through routine experimentation.  
Regarding claims 10 and 11, Nielsen teaches that the composition may be mixed with a further amount of a bituminous binding agent, as for instance road tar, asphalt, tar oil, mineral oil, emulsion or the like (page 2, col. 1, lines 1-7).  Further regarding claim 11, “emulsion” is considered to encompass the claimed emulsifiers, asphalt is black so it could reasonably be considered a dye, and Nielsen teaches that the humin substance improves adhesion to the aggregate, thus constituting an adhesion promoter.  It is further noted that many of the remaining additives, if not all, such as rejuvenating agents, stabilizers, and anti-oxidants, are considered to be conventionally known in the art of asphalt paving materials and thus their use would have been prima facie obvious.  
Regarding claim 12, Nielsen does not particularly limit the size of the aggregate materials.  The ability to select appropriate aggregate size, including those claimed, based upon the desired properties and performance of the final product is considered to be well within the purview of one having ordinary skill in the art, and thus would have been an obvious matter.  
claims 13 and 14, Nielsen does not expressly teach the indirect tensile strength or the indirect tensile strength ratio of the bituminous composition.  However, as Nielsen, as combined with van Zandvoort, teaches a composition that is substantially identical to that of instant claim 1, as shown above, said composition is expected to exhibit substantially identical chemical and physical properties, including those claimed.  It is noted that Applicant teaches indirect tensile strength ratio to be an indicator of how well the asphalt composition is able to resist moisture-induced deterioration of the tensile properties (par. 11, PGPub).  As discussed, Nielsen teaches that the use of dry humin substances greatly improves the resistance of the asphalt composition to water and related damage.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Colin W. Slifka/           Primary Examiner, Art Unit 1732